Citation Nr: 1812179	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-07 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for asthma.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1987 to October 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In July 2014, the Veteran testified before a Veterans Law Judge at a Board videoconference hearing.  A transcript of the proceeding has been associated with the claims file.  The VLJ who held the July 2014 hearing no longer works for the Board.  In December 2016, the Board notified the Veteran of this fact and offered him the opportunity to have another hearing.  The Veteran responded later that same month indicating that he did not desire another hearing.  Therefore, the Board may proceed without another hearing. 

This case was before the Board in December 2014. At that time, the Board granted a claim for service connection for a heart disorder and remanded the claims listed on the title page above, in addition to a claim for service connection for an acquired psychiatric disorder, including posttraumatic stress disorder, anxiety, and depression. While on remand, the agency of original jurisdiction (AOJ) granted the claim for service connection for PTSD, with symptoms of anxiety and depression, in a March 2016 rating decision. As the rating decision addressed all of the claimed psychiatric disorders, in the grant of the claim, the Board finds that the decision represents a grant of the full benefit claimed on appeal. Thus, the Board no longer has jurisdiction over the claim. 

With respect to the claim for a higher initial rating for asthma, a brief recitation of the history is necessary to address the correct characterization of the claim. Service connection for asthma was granted in a November 2007 rating decision, and a 30 percent disability rating was assigned.  New and material evidence was associated with the file within one year of that decision, therefore the November 2007 rating decision did not become final. 38 C.F.R. § 3.156(b). The agency of original jurisdiction (AOJ) readjudicated the claim in April 2008, continuing the 30 percent disability rating. Within one year of that decision, in December 2008, the Veteran submitted a statement indicating that his asthma had worsened. New and material VA outpatient treatment records were obtained shortly thereafter, all within one year of the April 2008 rating decision. Thus, the April 2008 rating decision did not become final. Id. The AOJ once again continued the 30 percent disability rating in May 2009. The present appeal stems from a notice of disagreement with the May 2009 rating decision. 

Based on this history, the Board finds that the November 2007 and April 2008 rating decisions did not become final and the initial rating for asthma remained pending. As such, the adjudication in May 2009 related back to the initial claim. See Beraud v. McDonald, 766 F.3d 1402, and 1406-07 (Fed. Cir. 2014) (On a claim for benefits, VA must provide a determination that is directly responsive to the new submission and the claim at issue remains open until it does so.); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed.Cir.2011) (VA is required to "assess any evidence submitted during the relevant period and make a determination as to whether it constitutes new and material evidence relating to the old claim."). Therefore, the appropriate characterization of the claim is one for a higher initial rating.

This case was before the Board again in March 2017 when the Board remanded for further development. The case has been returned to the Board. 





FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's asthma has manifested by measurements of forced expiratory volume in one second (FEV-1) of no less than 71 percent and FEV-1 / forced vital capacity (FVC) of no less than 67 percent and use of inhalational therapy; the evidence does not show that the Veteran's asthma manifests in FEV-1 measurements of less than 56 percent of predicted value, or FEV-1 / FVC of less than 56 percent; or requires at least monthly visits to a physician for required care of exacerbations; or results in more than one attack per week with episodes of respiratory failure; or requires use of intermittent courses (three per year) of systemic (oral or parenteral) corticosteroids or immuno-suppressive medications.

2. Effective October 2, 2017, the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for asthma have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6602 (2017).

2. The criteria for entitlement to a TDIU are met, effective October 2, 2017. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Asthma

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1 (2017). Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2017), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). The United States Court of Appeals for Veterans Claims (the Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain. Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005). Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a layperson is competent to identify a simple condition such as a broken leg). Competency of evidence, however, differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

In pertinent part, asthma is evaluated under the following rating criteria:

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication (30 percent);

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids (60 percent);

FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications (100 percent).

38 C.F.R. § 4.97, Diagnostic Code 6602 (2017).

The Board recognizes that under 38 C.F.R. § 4.96, which gives special provisions regarding evaluation of respiratory conditions, post-bronchodilator results should be used for evaluation purposes unless the results of post-bronchodilator pulmonary function tests were poorer than the pre-bronchodilator results, in which case pre-bronchodilator results should be used. 38 C.F.R. § 4.96 (d)(5) (2017). However, that regulation explicitly applies only to DCs 6600, 6603, 6604, 6825-6833, and 6840-6845.  DC 6602 is expressly excluded from that special provision. 38 C.F.R. § 4.96 (d). As such, the Board may analyze the rating criteria using either the post- or pre-bronchodilator scores for the FEV-1 and FEV-1/FVC tests. In this case, it will use the more favorable pre-bronchodilator results.

Crucially, Diagnostic Code 6602 distinguishes between "inhalational" therapy and "systemic" therapy. Specifically, if no more than "inhalational" therapy is required, a 10 or 30 percent disability rating is assigned. If treatment requires "systemic" corticosteroid therapy, higher ratings are assigned depending on frequency of use.
By its own language, Diagnostic Code 6602 indicates that asthma treated by inhalational therapy alone is rated differently than those requiring non-inhalational, systemic therapy. See LaPointe v. Nicholson, 21 Vet. App. 411, (2006) (noting "Diagnostic Code 6602 clearly makes a distinction between the intermittent or daily use of systemic corticosteroids and the intermittent or daily use of inhaled corticosteroids."). Indeed, in LaPointe, the Court affirmed the Board's previous finding that Diagnostic Code 6602 "requires, among other things, the systemic use of oral or parenteral, not inhaled, corticosteroids to qualify for a rating higher than 30[%]." See id. The Board acknowledges that LaPointe is a non-precedential decision, but notes that a non-presidential decision may be cited "for any persuasiveness or reasoning it contains." See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

A May 2007 letter from Dr. J.H. showed a diagnosis of severe asthma. The Veteran was reported to have frequent asthma attacks and required daily medication. He was not able to perform physical labor and was restricted from exposure to fumes, dust, exhaust, fuel, scents, smoke, synthetics, or any risk of exposure to airborne contaminants or irritants.

A June 2007 VA treatment record showed the Veteran complained of wheezing approximately every other day and would wheeze five days in a row with low smog, diesel fumes, cigarette smoke, and multiple environmental sensitivities. An exercise study showed exercise induced bronchospasm with moderate-severe exercise limitation. The physician assessed exercise induced asthma by history.

A July 2007 VA treatment record showed the Veteran had not obtained his asthma medication. He was prescribed QVAR 80 2 puffs twice a day by an outside pulmonologist. His asthma was under control and there were no pulmonary symptoms.

A July 2007 private treatment record showed the Veteran was discharged with a diagnosed asthma attack and was instructed to use his inhaler for wheezing.

The Veteran was afforded a VA examination in August 2007. He reported frequent and unpredictable wheezing that seemed to be worse depending on his mental status. He reported about 50 attacks of asthma per year, about one per week consistent with wheezing and phlegm. He further reported that 75 percent of the time he used QVAR to control his asthma. He could not run and would become short of breath and exhausted after walking about 10 blocks. On physical examination the Veteran had normal breath sounds while seated. However, there was an increased expiratory and inspiratory ratio which on forced respiratory excursion created a pronounced wheeze through both left and right lung fields superiorly and inferiorly. The examiner's assessment was asthma. The examiner noted the Veteran had approximately 50 attacks of moderate severity per year. Steroids were required for control, and the examiner noted QVAR was used as needed. 

August 2007 PFT results indicated FEV-1 of 79 percent and FEV-1/FVC of 91 percent.

September 2007 VA treatment records showed the Veteran had used his atrovent inhaler four times over the last week. His main complaint was neck tightness associated with anxiety. A daily steroid inhaler was emphasized for his mild to moderate persistent asthma. A breathing treatment was given for asthma symptoms.

October 2007 VA treatment records showed the Veteran was told use his asthma treatments as prescribed. He also woke up at night having trouble breathing and asked about treatment beyond inhalers.

A November 2007 VA treatment record showed the Veteran went to a follow-up appointment for his night time cough and denied night time cough or wheezing. His treatment plan remained the same.

A January 2008 VA treatment record showed the Veteran complained of a cough for one week that initially had dark sputum, but had turned clear. He had intermittent wheezing and shortness of breath. The assessment was an improving cough and his asthma was noted to be stable.
February 2008 VA treatment records showed the Veteran complained of a cough of two month duration and shortness of breath at times. An inhaler was given to use as needed for shortness of breath.

An August 2008 VA treatment record showed the Veteran complained of recurrent palpitation. His bronchial asthma was noted to be in remission.

A September 2008 VA treatment record showed the Veteran's asthma was bothered and he asked if his medication could be the cause. His asthma was better after he used his inhalers.

October 2008 VA treatment records showed the Veteran complained of two to three weeks of dry cough. There was no wheezing. A metered-dose inhaler was prescribed to use as needed along with his atrovent inhaler. He had occasionally Prednisone tapers in the past.

A January 2009 VA treatment record showed his primary care physician's impression that bronchial asthma was in remission.

The Veteran was afforded another VA examination in March 2009. The Veteran reported periodic wheezing, cough once or twice per week with productive phlegm, and shortness of breath periodically twice a week. He could walk half a mile once or twice a week on average. The Veteran could not state how frequent asthma was giving him problems, but seemed to flare every day or every other day. He used QVAR every day to keep his asthma under control. He reported his symptoms were worse with exposure to fumes, dust, car exhaust, or car pollution. On physical examination the Veteran had normal symmetric excursion and expansion of the lungs with normal movement with deep inspiration. However, with forced expiration, the Veteran had a pronounced wheeze heard throughout anterior, superior, posterior aspects of the lung fields bilaterally. The examiner assessed asthma and noted the inhaled steroid QVAR was required for asthma control. PFT results indicated FEV-1 of 77 percent and FEV-1/FVC of 89 percent. An addendum noted that a positive bronchodilator response was observed.

A June 2009 VA pulmonary note indicated the Veteran used an atrovent inhaler three times a day as needed. He had stopped use of albuterol due to heart rhythm issues.

A July 2009 VA treatment record showed his primary care physician's impression that bronchial asthma was in remission. There was an active prescription for daily inhaled beclomethasone.

A December 2009 VA treatment record showed the Veteran only used nebulized atrovent and his asthma had improved.

January 2010 VA treatment records showed the Veteran had a dry cough for several weeks and due to his underlying asthma condition he had more frequent use of his inhalers. The impression was an upper respiratory infection.

The Veteran was afforded another VA examination in May 2010. The Veteran reported that asthma flares two to three times per week and the symptoms included cough with phlegm and wheezing. He wheezed every week and approximately twice a month he would have coughing episodes that produced clear phlegm. He used a nebulizer at night to treat flares. He had stopped using QVAR due to sensations of palpitations and tachycardia. He occasionally needed Prednisone to treat an asthma flare, and the last time he used Prednisone was in February 2010. He reported difficulty exercising due to asthma and would get short of breath if he tried to run. He tried to walk every day for 30 minutes, but could not do vigorous exercise due to flares of his asthma. Yearly chest colds also flare his asthma. He had not had emergency room visits or hospitalization this year since he was put on the nebulizer. He reported he had been hospitalized eight times in 2007 before he started the nebulizer treatments. The Veteran reported he was unable to perform work delivering fuel or driving trucks or cars because of fumes that would trigger his wheezing. He also had difficulty going outside because car fumes would trigger his wheezing. The Veteran was prescribed hydrocodone, atrovent, omeprazole, and methocarbamol.

On physical examination, the Veteran had lungs normal to auscultation and percussion with normal respiratory inspiration; however, forced exhalation had audible, diffuse wheezing through both anterior and posterior lung fields superiorly and inferiorly. The examiner's assessment was asthma.

A May 2010 pulmonary consult showed PFT results that indicated FEV-1 of 103 percent and FEV-1/FVC of 99 percent.

A June 2010 VA treatment record showed the Veteran complained of a productive cough with thick green sputum, chest congestion and wheezing. Bronchitis was assessed.

A May 2011 VA treatment record showed the Veteran requested an atrovent inhaler due to chest tightness and symptoms of asthma exacerbation due to living around smokers at shelter. He was diagnosed with an asthma exacerbation and given an atrovent inhaler.

A July 2011 VA treatment record showed the Veteran requested an albuterol inhaler. His lungs were clear and his bronchial asthma was noted to be in remission.

September 2011 PFT results indicated FEV-1 of 93 percent and FEV-1/FVC of 87 percent pre-bronchodilator.  Post-drug testing for FEV-1 below 60 percent and FEV-1/FVC of below 70 percent.  Suboptimal patient technique was noted along with airflow obstruction, and no significant bronchodilator response. 

The Veteran was afforded another VA examination in October 2011. He reported wheezing occurred twice a week variable in duration. He had a cough once or twice per week productive of clear phlegm. His primary symptom was that he was short of breath periodically twice a week. He would get quite short of breath three to four times per week associated with exertion. He could walk a half a mile once or twice a day on average but more than that level of exertion made him short of breath. He used inhalers from his private practitioner pulmonologist. One or two clinical visits for exacerbations per year were noted. Acute attacks occurred less than weekly, but at least monthly. On physical examination there was no evidence of abnormal breath sounds. The Veteran's asthma effected his usual occupation by causing shortness of breath on exertion and exposure to fumes, exhaust, pollens, and particulates. The examiner further noted that the Veteran's stable, moderate to severe asthma interfered with driving trucks due to exposure to exhaust; however, it would not preclude employment in a sedentary job without, or with minimal, exposure to smoke, exhaust, particulates and other asthma triggers.

An October 2011 VA treatment record showed there were no new symptoms and he was stable. His inhaler and nebulizer were renewed. 

An April 2012 VA treatment record showed clear lungs and bronchial asthma in remission; however, inhalers were still used. 

A January 2013 VA emergency department record showed the Veteran complained of shortness of breath, sore throat, and difficulty swallowing. He used his nebulizer twice that day. He had not used QVAR for a long time. His lungs were clear to auscultation. A QVAR inhaler was given with the recommendation to follow up with his provider.

A February 2013 VA record showed the Veteran telephoned a complaint of swollen throat and asthma, but declined assistance and left to take care of the asthma problem.

A March 2013 VA treatment record showed the Veteran's asthma was stable, but there were still active prescriptions for inhalers and the nebulizer.

An August 2013 VA treatment record showed the Veteran had an asthma attack the year prior. Asthma was noted to be stable, but that Prednisone was taken for acute attacks.

A November 2013 VA treatment record showed the Veteran denied wheezing and there was no acute attack.

A February 2014 VA treatment record showed the Veteran had a productive cough for a week. Lung sounds were present with scattered expiration wheezes.
A May 2014 VA treatment record showed the Veteran complained of worsening asthma. Breathing was fine upon evaluation.

A June 2014 VA treatment record showed the Veteran had not had a recent attack and that his asthma was stable.

The Veteran testified before a Veterans Law Judge in July 2014. He stated that if he went outside on a bad air day he would be in trouble all day. He needed to stay in his house.

October 2014 VA treatment records showed the Veteran complained of worsening asthma. He also reported that oxygen helped with his headaches and asthma.

A January 2015 VA treatment record showed the Veteran had not had a recent attack and that his asthma was stable.

A July 2015 VA treatment record showed no recent asthma attacks.

A November 2015 VA treatment record showed the Veteran was travelling and left his medication at home. He was given a prescription for his inhaler.

A February 2016 VA treatment record showed the Veteran had increased use of his inhalers and clear phlegm. The plan was to continue use of bronchodilators.

A July 2016 VA treatment record showed the Veteran requested renewal of medication. His asthma was noted as clinically stable.

A January 2017 VA treatment record showed the Veteran had run out of bronchodilators. Lungs were clear on examination.

May 2017 VA treatment records show the Veteran requested a refill of his inhaler and treatment of asthma symptoms.

A June 2017 VA treatment record showed the Veteran complained of shortness of breath due to asthma. A chest X-ray was ordered due to asthma and cough.

The Veteran was afforded another VA examination in October 2017. The examiner diagnosed asthma. The Veteran reported shortness of breath with exertion and use of an atrovent inhaler and nightly use of a nebulizer. The examiner noted the Veteran did not require the use of oral or parenteral corticosteroid medications, but did require the use of daily inhalational bronchodilator therapy as well as daily oral bronchodilators. The Veteran had not had asthma attacks with episodes of respiratory failure in the past 12 months, nor had he had physician visits for required care of exacerbations. A normal chest X-ray was seen in September 2017. PFT results indicated FEV-1 of 71 percent and FEV-1/FEVC of 67 percent, pre-bronchodilator.  A 13 percent change was noted post-bronchodilator.  Even assuming a negative change, FEV-1 would be 58 percent.  There was no functional impact on his ability to work due to his respiratory condition; however, the examiner also opined that the Veteran could be limited in the amount of physical exertion necessary to perform certain employment activities. The examiner did not find in the medical records FEV-1 or FEV-1/FVC results less than 56 percent predicted, at least monthly visits to a physician for required care of exacerbations, intermittent courses of at least three per year of systemic (oral or parenteral) corticosteroids, more than one attack per week with episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.

An October 2017 VA treatment record showed the Veteran requested asthma medication refills. He reported shortness of breath, no cough, and occasional clear sputum. His lungs were clear on examination and he was given a refill of his medication.

Based on the evidence of record, the Board finds that the Veteran's asthma warrants a rating no higher than 30 percent for the entire period on appeal. In this regard, the Veteran's PFT results have at no point exceeded the threshold required for a rating above 30 percent, and therefore the relevant inquiry is with the therapy required to treat his asthma. 

VA medical records show the Veteran was largely prescribed inhalational medications for daily treatment.  The Board recognizes that the Veteran at times during the appeal period has been prescribed Prednisone to treat flares; however, since filing his service-connection claim in June 2007, the evidence does not show that he was prescribed "intermittent" courses of Prednisone at least three times per year, warranting the assignment of a higher rating of 60 percent.  As noted above, Diagnostic Code 6602 distinguishes between "inhalational" therapy and "systemic" therapy, and if no more than "inhalational" therapy is required, a 10 or 30 percent disability rating is assigned.

Additionally, the evidence does not show there have been at least monthly visits to a physician for required care of exacerbations.  There has not been more than one attack per week with episodes of respiratory failure, and such has been confirmed by VA examiners above who have reviewed the Veteran's medical treatment records.  The Veteran's asthma has not required the daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  Thus, the criteria for a rating in excess of 30 percent have not been met at any time. 

Accordingly, entitlement to a rating in excess of 30 percent for asthma is denied.




II. TDIU

The Veteran filed a TDIU application in January 2010, stating that his service-connected asthma, heart, and posttraumatic stress disorder (PTSD) rendered him unemployable. The Veteran indicated that he last worked full-time in September 2008. He reported a high school education with no other education or training. The year he earned the most he had been employed as a driver.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements. If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more. 38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war. Id. Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran now contends that his service-connected disabilities, specifically asthma, psychiatric disorder, cardiac arrhythmia, left knee, sciatica, gastroesophageal reflux disease (GERD), and migraines, have rendered him unable to maintain substantially gainful employment. 

A February 2007 case analysis reflected diagnoses of depressive disorder, not otherwise specified (NOS), anxiety disorder, NOS, and personality disorder, NOS. There were noted to have mild functional limitation. The examiner noted that the psychiatric symptoms seemed well controlled by medication. The examiner noted that the Veteran was able to understand, remember, and carryout simple, detailed, and complex instructions. He was able to maintain attention, concentration, pace, and persistence for the duration of the evaluation. He was able to endure the stress of the interview. He was able to interact appropriately with the examiner. The examiner opined based upon observations of current behavior and reported psychiatric history, but not taking into account the Veteran's medical conditions, the Veteran's ability to interact with the public, supervisors, and coworkers appeared unimpaired.

A February 2007 physical residual functional capacity assessment showed the Veteran could occasionally lift 50 pounds and frequently lift 25 pounds. He could stand or walk about six hours in an 8 hour work day. He could sit about 6 hours in an 8 hour work day. He was unlimited in his ability to push or pull. He could frequently climb, balance, stoop, kneel, crouch, and crawl. He had no manipulative, visual, or communicative limitations. He needed to avoid concentrated exposure to fumes, odors, dusts, gases, poor ventilation, and the like.

A May 2007 letter from Dr. J.H. noted the Veteran was unable to perform physical labor and was restricted from any exposure to fumes, dust, exhaust, fuel, scents, smoke, synthetics, or any risk of exposure to airborne contaminants or irritants due to his asthma.

A September 2007 VA treatment record reflected the Veteran had previously worked as a diesel truck driver and had also worked in customer service working with airplanes. The Veteran reported he had performed "all kinds of different jobs."
A December 2007 VA treatment record reflected the Veteran completed high school and took some college courses. His provider noted antisocial personality traits, such as over controlled hostility, family discord, authority problems, and self-alienation, as well as vague depressive symptoms with occasional suicidal ideation but no neurovegetative symptoms, and being overwhelmed and anxious were thought to be more due to personality, Cluster B borderline, antisocial traits than depression.

A January 2008 VA treatment record reflected the Veteran's inability to cope with being a cab driver for more than three days.

An August 2008 VA treatment record reflected the Veteran worked as a maintenance person.

A December 2009 Special Report of Training showed the Veteran had been taking pre-requisite courses to enter computer related employment. He left the program in Spring 2009 and has had counseling since it was determined he needed additional coping strategies to work through his symptoms of PTSD. He was not determined to have serious employment handicap.

A December 2009 letter to the Veteran from a VA vocational rehabilitation counselor noted the Veteran's limitations due to his asthma, back problems, and PTSD. However, the counselor also noted that the Veteran should be able to obtain a job that should not exacerbate his health. He could return to the program once his health issues stabilized.

In July 2010, the VA received employment information from the Veteran's most recent employer. He had been employed as an outdoor maintenance worker. In September 2008, the Veteran was terminated when his employer determined he was unable to perform essential job responsibilities and work harmoniously with others. 

In November 2010, the Social Security Administration (SSA) determined the Veteran was disabled due to asthma, major depression, posttraumatic stress disorder, anxiety disorder, and a personality disorder. Although the SSA's determination is not binding on the Board, the medical evidence relied on by the SSA is relevant. Additionally, the Veteran is not service-connected for all disabilities considered by SSA. SSA relied on the February 2007 findings which did not support a finding of unemployability, as well as a medical examiner's testimony which is not of record.

An October 2011 VA examination noted stable moderate to severe asthma interfered with the Veteran's ability to drive trucks due to exposure to exhaust and fumes, but did not preclude employment in a sedentary job without exposure to smoke, exhaust, particulates and other asthma triggers.

A January 2013 VA examination noted the Veteran's heart condition did not have a functional impact on his ability to work.

At the Veteran's July 2014 hearing before the Board, he testified that he could not work because he had a hard time getting along with people. 

A February 2016 VA examination noted that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication. His psychiatric symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, and mild memory loss. The examiner further noted the Veteran's barriers to successful employment included depression, anxiety, panic attacks, and memory loss.

A March 2017 VA examination noted the Veteran's headache condition did not impact his ability to work.

September 2017 VA examinations noted the Veteran's GERD had no impact on his ability to function in an occupational environment. The Veteran's asthma did not impact his ability to work; however, the Veteran could be limited in the amount of physical exertion necessary to perform certain employment activities.

November 2017 VA examinations noted that the Veteran's psychiatric disorder resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. His psychiatric symptoms included anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting. The Veteran's left knee disability resulted in the inability to walk, run, stand, squat, or crawl in a prolonged or repetitive manner. The Veteran's sciatica disability resulted in an inability to bend, lift, push, pull, walk, run, squat, or crawl in a prolonged or repetitive manner.

Beginning October 2, 2017, the Veteran's service-connected disabilities meet the schedular requirements for TDIU. 38 C.F.R. § 4.16(a). For the period prior to October 2, 2017, the Veterans combined disability rating was 30 percent from April 23, 2007; 50 percent from June 11, 2007; 70 percent from December 15, 2008, however, he did not meet the schedular criteria as he did not have a single disability rated at 40 percent or more; and 80 percent from January 12, 2017. Effective October 2, 2017, the Veteran received an increased rating for his service-connected psychiatric disorder, rated at 70 percent, meeting the schedular criteria for TDIU.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. In the present case, the Board concludes that entitlement to TDIU is warranted for the period from October 2, 2017.

Based upon review of the evidence as a whole, including additional VA treatment records and examinations, as well as lay statements provided by the Veteran, the Board finds that the Veteran was unable to secure or maintain any substantially gainful employment due to his service-connected disabilities beginning October 2, 2017. The overall conclusion to be drawn from the medical evidence of record is that the Veteran's ability to perform physical or sedentary work at this point was severely impaired due to a variety of disabilities, effecting both physical and mental capabilities. The Board notes that while no individual service-connected disability from this time period may have rendered the Veteran unemployable by itself, the evidence suggests that when considering the mental and physical disabilities together, the Veteran would be unable to maintain gainful employment. To the degree that the Veteran would be able to perform sedentary work, despite his multiple disabilities limiting his functional movement, the Board finds that from a practical standpoint the Veteran would be too limited to perform such occupations due to his service-connected psychiatric disorder. Conversely, to the degree that the Veteran may be able to maintain some occupations despite his psychiatric disorder, he would be rendered unemployable in these positions due to the physical limitations resulting from his other service-connected disabilities. 

The Board finds that the effective date for entitlement to TDIU should be October 2, 2017, as this is the date his service-connected psychiatric disorder was shown to have occupational and social impairment with deficiencies in most areas, which the Board has determined had a significant effect on the employability of the Veteran. Specifically, the Veteran was noted to have additional symptomatology of difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting. Previously, many of the Veteran's antisocial symptoms had been attributed to a personality disorder that was not service-connected. As a result of the significant effect of the Veteran's service-connected psychiatric disorder on his employability, the Board has determined that the evidence decidedly does not show that it is factually ascertainable that the Veteran was unemployable as a result of his service-connected disability prior to the established effective date of October 2, 2017. As a result, the Board finds that referral of TDIU on an extraschedular basis is not warranted prior to this date.

As a result, the Board finds that, affording the Veteran the benefit of the doubt and given his occupational history and educational level, he was unable to obtain or retain substantially gainful employment due to his service-connected disabilities from the period from October 2, 2017.



ORDER

An initial rating in excess of 30 percent for asthma is denied.

A TDIU is granted, effective October 2, 2017.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


